WRIGHT, Presiding Judge.
Whereas, the Supreme Court of Alabama, 480 So.2d 547, in an original opinion and a supplemental opinion upon application for rehearing, said opinions being dated June 28, 1985 and September 13, 1985, respectively, did affirm in part and reverse in part the opinion and judgment of this court entered May 18, 1984, and
Whereas, said Supreme Court did remand the case to the Court of Civil Appeals for further proceedings;
Therefore, it is the judgment of the Court of Civil Appeals that its previous judgment affirming the judgment of the Circuit Court of Colbert County, Alabama, be set aside and that the judgment of the circuit court be affirmed in part, reversed in part and remanded, all in accord with the judgment of the Supreme Court of Alabama duly entered.
AFFIRMED IN PART; REVERSED IN PART; AND THE CAUSE REMANDED.
BRADLEY and HOLMES, JJ., concur.